
	

113 HR 2451 IH: Strengthening Entrepreneurs’ Economic Development Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2451
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Ms. Velázquez (for
			 herself, Mr. Payne,
			 Ms. Chu, and
			 Ms. Clarke) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to establish and carry out a direct lending program for small
		  business concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Entrepreneurs’ Economic
			 Development Act of 2013.
		2.Direct Lending Program
			 for Small Business Concerns
			(a)EstablishmentThe Administrator of the Small Business
			 Administration shall—
				(1)establish and
			 carry out a loan program (in this Act referred to as the
			 program); and
				(2)establish a
			 process under which an eligible small business concern may submit an
			 application to the Administrator for the purpose of securing a loan under the
			 program.
				(b)Loan
			 amountEach loan made to an
			 eligible small business concern under the program shall be in an amount not to
			 exceed $150,000.
			(c)Repayment
			 periodAn eligible small business concern that receives a loan
			 under the program shall repay the loan not later than 6 years after the date on
			 which such loan is disbursed.
			(d)No prepayment
			 penaltyThere shall be no prepayment penalty on a loan made under
			 the program.
			(e)Interest
			 rateThe maximum legal rate
			 of interest on any loan made under the program shall not exceed the sum of the
			 rate prescribed by the Administrator pursuant to section 7(a)(4)(A) of the
			 Small Business Act (15 U.S.C. 636(a)(4)(A)) for direct loans plus 5 percent.
			(f)Borrower
			 feesWith respect to each
			 loan made to an eligible small business concern under the program, the
			 Administrator may collect a fee from the borrower using the formula established
			 under section 7(a)(18) of the Small Business Act (15 U.S.C. 636(a)(18)).
			(g)Underwriting
			 standardsNot later than 180
			 days after the date of enactment of this Act, the Administrator shall issue
			 guidance regarding prudent underwriting standards that must be used for loans
			 made under the program.
			(h)Lender
			 participation
				(1)Lenders
					(A)In
			 generalThe Administrator shall establish a process under which
			 the Administrator makes available to lenders each loan application submitted
			 for the purpose of such lenders originating, underwriting, closing, and
			 servicing the loan for which the applicant applied.
					(B)EligibilityLenders
			 are eligible to receive a loan application described in subparagraph (A) if
			 they participate in the program.
					(C)Local
			 lendersThe Administrator shall first make available a loan
			 application described in subparagraph (A) to lenders within 50 miles of the
			 principal office of the loan applicant.
					(D)Preferred
			 lendersIf a lender described
			 in subparagraph (C) does not agree to originate, underwrite, close, and service
			 the loan applied for within 5 business days of receiving a loan application
			 described in subparagraph (A), the Administrator shall subsequently make
			 available such loan application to lenders in the Preferred Lenders Program
			 under section 7(a)(2)(C)(ii) of the Small Business Act (15 U.S.C.
			 636(a)(2)(C)(ii)).
					(E)Authority of
			 administration to lendIf a
			 lender described in subparagraphs (C) and (D) does not agree to originate,
			 underwrite, close, and service the loan applied for within 10 business days of
			 receiving a loan application described in subparagraph (A), the Administrator
			 shall, in accordance with the underwriting standards promulgated under
			 subsection (g), consider such loan for origination, underwriting, closing, and
			 servicing by the Administration within 10 business days.
					(2)Asset
			 salesThe Administrator shall offer to sell loans made by the
			 Administrator under the program. Such sales shall be made through the
			 semi-annual public solicitation (in the Federal Register and in other media) of
			 offers to purchase. The Administrator may contract with vendors for due
			 diligence, asset valuation, and other services related to such sales. The
			 Administrator may not sell any loan under the program for less than 90 percent
			 of the net present value of the loan, as determined and certified by a
			 qualified third party.
				(3)Loans not
			 soldThe Administrator shall maintain and service loans made by
			 the Administrator under this paragraph that are not sold through the asset
			 sales under this subsection.
				(i)DefinitionsIn
			 this Act:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Small Business Administration.
				(2)Eligible small
			 business concernThe term eligible small business
			 concern means a small business concern that has less than 20
			 employees.
				(3)Small business
			 concernThe term small business concern has the
			 same meaning given such term under section 3 of the Small Business Act (15
			 U.S.C. 632).
				3.Fee for
			 high-dollar 7(a) loansSection 7(a) of the Small Business Act is
			 amended—
			(1)by redesignating
			 paragraphs (31) through (35) as paragraphs (32) through (36); and
			(2)by inserting the
			 following new paragraph:
				
					(31)Fee for
				high-dollar loansWith
				respect to each loan in excess of $2,000,000 approved under this subsection,
				the Administration shall assess, collect, and retain a fee not to exceed a
				certain percentage, as determined by the Administrator, of the outstanding
				balance of the deferred participation share of the loan, as necessary to reduce
				to zero the cost to the Administration of making loans under this subsection.
				As used in the paragraph, the term cost has the meaning given
				that term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
				661a).
					.
			
